Citation Nr: 1438365	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-46 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran's claim was remanded by the Board in February 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VA treatment records make several references to a December 15, 2008 sleep study which showed the Veteran to have severe sleep apnea.  However, a copy of the VA sleep study is not of record.  This evidence is pertinent to the Veteran's claim and must be obtained and associated with the Veteran's record.  38 C.F.R. § 3.159.

The Veteran's most recent VA treatment record in his file is dated January 30, 2014.  His updated VA treatment records, from January 31, 2014 to present, should be obtained.  

Although a VA medical opinion was obtained in March 2014, the December 15, 2008 sleep study was not of record.  Furthermore, the VA examiner was not a specialist, but was a family practice physician.  When the December 15, 2008 sleep study and any additional VA treatment records have been obtained, the Veteran's file should be reviewed by an appropriate VA specialist for a medical opinion.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.10, 3.156(a), 3.159 and 3.326(a) (2013).  The Board notes that although the Veteran was sent a VCAA letter regarding service connection in February 2009, he has not been provided a VCAA letter which informed him of the information and evidence necessary to substantiate a claim for service connection on a secondary basis.  The Veteran should be provided VCAA notice regarding his claim for secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an appropriate VCAA notice letter in regard to his claim for service connection a sleep apnea disability, including as secondary to service-connected disability.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

2.  Obtain the Veteran's VA treatment records dated from January 31, 2014 to present.

3.  Obtain a copy of the Veteran's December 15, 2008 VA sleep study and associate it with the Veteran's record.  If the sleep study cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e).

4.  When the above actions have been accomplished, forward the Veteran's claims file to a pulmonary or sleep apnea specialist for review.  The reviewer is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is either caused by or permanently worsened (aggravated) as a result of the Veteran's service-connected PTSD.  The reviewer should discuss the May 12, 2010 VA pulmonary consult which mentions PTSD.  A complete rationale should be given for all opinions.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completion of the above development, readjudicate the Veteran's claim.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



